Case 2:19-cv-15678-SDW-LDW Document 56 Filed 11/13/20 Page 1 of 3 PageID: 533




Gregory D. Miller
Gene Y. Kang
RIVKIN RADLER LLP
25 Main Street
Court Plaza North, Suite 501
Hackensack, NJ 07601
Telephone: 201-287-2460
Gregory.Miller@rivkin.com
Gene.Kang@rivkin.com

Attorneys for Defendants Sun Pharma
Global FZE, Sun Pharma Global Inc.,
Sun Pharmaceutical Industries, Inc., and
Sun Pharmaceutical Industries Limited

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 CORCEPT THERAPEUTICS, INC.,
                                                      Civil Action No. 19-15678
                         Plaintiff,                   (SDW)(LDW)
            v.
                                                      (Filed Electronically)
 SUN PHARMA GLOBAL FZE, SUN
 PHARMA GLOBAL INC., SUN
 PHARMACEUTICAL INDUSTRIES,
 INC., and SUN PHARMACEUTICAL
 INDUSTRIES LIMITED,

                         Defendants.


                         STIPULATION AND SCHEDULING ORDER

          Plaintiff Corcept Therapeutics, Inc. and Defendants Sun Pharma Global FZE, Sun Pharma

Global Inc., Sun Pharmaceutical Industries, Inc., and Sun Pharmaceutical Industries Limited, by

and through their respective undersigned counsel, and subject to the approval of the Court, hereby

stipulate and agree that the August 12, 2020 scheduling order entered by the Court (D.I. 54) shall

be amended as follows:




06801-00001/12420923.1
Case 2:19-cv-15678-SDW-LDW Document 56 Filed 11/13/20 Page 2 of 3 PageID: 534




     Proposed Date                               Event

    December 18, 2020    Corcept’s Infringement/Validity Contentions

    December 23, 2020    Parties exchange proposed terms for construction

     January 6, 2021     Parties exchange proposed constructions and
                         supportive intrinsic and extrinsic evidence

     January 13, 2021    Parties exchange intrinsic/extrinsic evidence used to
                         oppose other sides’ construction

     January 20, 2021    JCC chart and prehearing statement

     January 20, 2021    Motion to Amend Pleadings

    February 10, 2021    Opening Markman Briefs

     March 10, 2021      Responsive Markman Brief

     March 17, 2021      Deadline to propose schedule for Markman Hearing

        April 2021       Suggested date for Markman Hearing 1

      May 20, 2021       Close of Fact Discovery

      June 23, 2021      Opening Expert Reports

     August 11, 2021     Responsive Expert Reports

    September 17, 2021   Close of Expert Discovery

     October 22, 2021    Pretrial Order

    Late October 2021    Pretrial Hearing    TBD



1
  The parties discussing the possibility of streamlining Claim Construction/Markman in light of
the Markman Order and Opinion in Corcept v. Teva relating to the same patents and will update
the Court accordingly.



06801-00001/12420923.1                           2
Case 2:19-cv-15678-SDW-LDW Document 56 Filed 11/13/20 Page 3 of 3 PageID: 535




    November 2021        Trial       TBD

  December 10, 2021      30 month Stay


SO STIPULATED on this 11th day of November, 2020:

 By: s/William C. Baton                               By: s/Gregory D. Miller
     Charles M. Lizza                                     Gregory D. Miller
     William C. Baton                                     Gene Y. Kang
     Sarah A. Sullivan                                    RIVKIN RADLER LLP
     SAUL EWING ARNSTEIN & LEHR LLP                       25 Main Street
     One Riverfront Plaza, Suite 1520                     Court Plaza North, Suite 501
     Newark, New Jersey 07102-5426                        Hackensack, NJ 07601
     (973) 286-6700                                       Telephone: 201-287-2460
     clizza@saul.com                                      Gregory.Miller@rivkin.com
     wbaton@saul.com                                      Gene.Kang@rivkin.com

        Of Counsel:                                       Stephen P. Benson
                                                          (admitted pro hac vice)
        F. Dominic Cerrito                                Kimberly A. Beis
        Eric C. Stops                                     (admitted pro hac vice)
        Daniel C. Wiesner                                 FREEBORN & PETERS LLP
        John P. Galanek                                   311 S. Wacker Drive
        Nicholas A. LoCastro                              Suite 3000
        QUINN EMANUEL URQUHART &                          Chicago, IL 60606
        SULLIVAN, LLP                                     Telephone: 312-360-6000
        51 Madison Avenue, 22nd Floor                     sbenson@freeborn.com
        New York, New York 10010                          kbeis@freeborn.com
        (212) 849-7000
                                                          Attorneys for Defendants Sun Pharma
        Attorneys for Plaintiff                           Global FZE, Sun Pharma Global Inc.,
        Corcept Therapeutics, Inc.                        Sun Pharmaceutical Industries, Inc., and
                                                          Sun Pharmaceutical Industries Limited



IT IS SO ORDERED on this ____
                         13th day of __________________,
                                        November         2020.



                                                                 _____________________________
                                                                     Hon. Leda D. Wettre, U.S.M.J.

**The parties shall appear for a telephone conference on 12/16/2020 at 4:30 p.m. The parties shall
submit concise status letters to the Court no later than three business days in advance of the conference.
At the allotted time, counsel are to dial (888) 684-8852, code 8948139.


06801-00001/12420923.1                            3
5028710.v1
